Thereafter, the court considered the evidence, overruled some of the findings made by the Administrator, made new findings, held that the Administrator’s determination that petitioner had failed to establish good faith was proper, and denied the petition. Order, insofar as appealed from, reversed on the law and the facts, with $10 costs and disbursements, petition granted, without costs, and the State Rent Administrator directed to issue a certificate of eviction as prayed for in the petition. The findings by the Special Term that the landlord “ is seeking this apartment, not for her own use, but to effectuate the conversion of this house into a multiple dwelling ” and that “ the landlord did not act in good faith ” are reversed. As. the matter was finally presented to the Special Term, the record contained findings of fact, warranted by substantial evidence, indicating that petitioner in good faith sought possession of respondent tenant’s apartment for her own occupancy. Upon those facts, respondent Administrator’s order affirming the denial of the certificate of eviction was arbitrary and capricious and should not be permitted to stand. Under the circumstances presented, the Special Term could not substitute its judgment as to the facts for that of the Administrator. (Cf. Matter of Kaplan v. McGoldrick, 279 App. Div. 615; Matter of Simon v. McGoldrick, 279 App. Div. 760; Matter of Natalicchio v. McGoldrick, 279 App. Div. 796.) Matter of Cupo v. McGoldrick (278 App. Div. 108) is distinguishable in its facts. Nolan, P. J., Carswell, Johnston, Adel and MacCrate, J J., concur.